      Case 4:19-cv-03042-SBA Document 264 Filed 12/18/19 Page 1 of 6




 1   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 2   Travis Lenkner (pro hac vice)
       tdl@kellerlenkner.com
 3   Marquel Reddish (pro hac vice)
       mpr@kellerlenkner.com
 4   KELLER LENKNER LLC
     150 N. Riverside Plaza, Suite 4270
 5   Chicago, Illinois 60606
     (312) 741-5220
 6
     Warren Postman (pro hac vice)
 7     wdp@kellerlenkner.com
     KELLER LENKNER LLC
 8   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
 9   (202) 749-8334

10   Keith A. Custis (#218818)
       kcustis@custislawpc.com
11   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
12   Los Angeles, California 90067
     (213) 863-4276
13

14   Attorneys for Petitioners

15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16                                  OAKLAND DIVISION
17
                                              )
     JAMAL ADAMS, et al.,                     )   Case No. 4:19-cv-03042-SBA
18
                                              )
19                                            )   DECLARATION OF WARREN
                    Petitioners,              )   POSTMAN IN SUPPORT
20                                            )   OF PETITIONERS’ REPLY
           vs.                                )   TO POSTMATES’S RESPONSE
21                                                TO ORDER TO SHOW CAUSE
                                              )
     POSTMATES INC.,                          )   RE CONTEMPT
22
                                              )   Judge:   Hon. Saundra B. Armstrong
23                                            )
                    Respondent.               )
24
                                              )
25

26

27

28

                                 DECLARATION OF WARREN POSTMAN
                                     CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 264 Filed 12/18/19 Page 2 of 6




 1          I, Warren Postman, declare based on personal knowledge as follows:

 2          1.        I am a partner at Keller Lenkner LLC, counsel for Petitioners in this matter.

 3          2.        I have personal knowledge of the facts stated herein, and if called upon as a witness,

 4   I could and would testify competently thereto.

 5          3.        This declaration is submitted in support of Petitioners’ Reply to Postmates’s

 6   Response to Order to Show Cause Re Contempt.

 7          4.        True and correct copies of the email communications between Keller Lenkner,

 8   Postmates’s outside counsel at Gibson Dunn & Crutcher LLP, and the American Arbitration

 9   Association (“AAA”) through November 26, 2019 are attached as exhibits to the Declaration of

10   Ashley Keller in support of Petitioners’ Motion for an Order to Show Cause, Dkt. No. 257.

11          5.        Attached as Exhibit A to this declaration is a true and correct copy of the email

12   communications involving Keller Lenkner, Gibson Dunn, and AAA from November 27, 2019

13   through today.

14          6.        Between November 27, 2019 and December 11, 2019—after AAA had

15   administratively closed all of Petitioners’ arbitrations for Postmates’s failure to submit the required

16   filing fees, and up until hours before Postmates filed its opposition brief—Postmates’s outside

17   counsel asked AAA seven times to (i) “administratively re-open” all of Petitioners’ arbitrations

18   but proceed with only 50 of them, and (ii) explain how it plans to administer Petitioners’ closed

19   arbitrations. See generally Ex. A.

20          7.        In communications with AAA and Postmates’s outside counsel, Keller Lenkner has

21   repeatedly stated that we welcome Postmates’s decision to move forward with individual

22   arbitrations for 50 Petitioners and have no objection to commencing those arbitrations, so long as

23   that commencement is not conditioned on AAA holding the remaining 5,205 demands in abeyance

24   pending completion of the first 50 arbitrations:

25          If Postmates identified a subset of 50 Claimants and paid its share of the filing fees
            necessary to move their cases forward, we of course would have no objection to
26
            AAA’s reopening those Claimants’ cases so they could proceed. But Postmates’s
27          willingness to proceed with 50 Claimants’ arbitrations would not help the
            remaining Claimants, whose cases have been closed because of Postmates’s refusal
28

                                 DECLARATION OF WARREN POSTMAN
                                     CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 264 Filed 12/18/19 Page 3 of 6




 1           to pay the fees necessary to commence their arbitrations. Unfortunately, the
             remaining 5,205 Claimants still would be required to continue to seek judicial relief
 2           to force Postmates to arbitrate with them.
 3   Ex. A at 6.
 4
             Postmates has not simply said it wants to pay the fees for 50 individual arbitrations;
 5           rather, it has conditioned its willingness to proceed with 50 arbitrations on
             indefinitely delaying the other 5,205 arbitrations. Claimants do not object to
 6           Postmates moving forward with 50 arbitrations but, since we insist on each
             arbitration being treated individually, we do not agree to Postmates conditioning
 7           this step on the remaining arbitrations being reopened and held in abeyance.
 8   Id. at 5.
 9           If Postmates truly wants to proceed with 50 arbitrations without conditions, it
10           should identify those individuals and pay the requisite filing fees so the process can
             commence as to those 50 claimants. We will not participate in your decision
11           regarding for whom Postmates will move forward and for whom it will continue to
             violate its obligation to arbitrate. But nothing is stopping Postmates from moving
12           forward with 50 arbitrations of its choosing.
13   Id. at 7.
14
             8.     AAA has repeatedly stated that it will reopen the arbitrations of any Petitioners for
15
     whom Postmates satisfies AAA’s filing-fee requirements, but that it will not reopen the arbitrations
16
     of any Petitioners for whom Postmates has not satisfied AAA’s requirements:
17
             We note the parties are exchanging emails regarding 50 cases moving forward, but
18           there does not seem to be an agreement relative to the remaining 5,205 cases.
19           Unless there is an agreement between the parties, these matters remain closed. The
             AAA will re-open these matters if the parties provide a joint agreement of how they
20           wish to proceed, which includes remittance of the appropriate filing fees.

21   Ex. A at 3.
22
             As advised in previous communications, the filing requirements, including
23           remittance of the proper fees, must be met in order for AAA to move forward with
             administration. Therefore, aside from the 50 cases in which Respondent has stated
24           they will remit payment, the other matters remain closed.

25   Id. at 11.

26           Upon receipt of Respondent’s filing fees, we will proceed with administration of
             the aforementioned 50 individual demands for arbitration. All other matters remain
27           closed. Should Respondent meet their filing fee obligation for those matters, we
28
                                                2
                                DECLARATION OF WARREN POSTMAN
                                    CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 264 Filed 12/18/19 Page 4 of 6




 1           will proceed with administration and consider any requests for pre-screening of
             arbitrators or other information at that time. Inasmuch as the closed cases are not
 2           pending before AAA, we will not consider or respond to any further
 3           correspondence on those cases.
     Id. at 20.
 4
             9.      On December 13, 2019, AAA stated that it had “locate[d] the governing contracts
 5
     for each individual claimant” for whom Postmates would like to proceed with arbitration, and that
 6
     it was invoicing Postmates for the filing fees necessary to proceed with those 50 Petitioners’
 7
     arbitrations. Id. at 20.
 8
             10.     As of today, we have received no indication that Postmates has paid the $95,600 in
 9
     filing fees it owes to proceed with those 50 Petitioners’ arbitrations.
10
             11.     On December 10, 2019, Postmates’s outside counsel sent a letter to AAA raising—
11
     for the first time—objections to certain Petitioners’ demands, including that (i) certain Petitioners
12
     supposedly have not accepted any version of the Fleet Agreement; (ii) certain Petitioners
13
     supposedly have not made any deliveries for Postmates; and (iii) certain Petitioners supposedly
14
     released their claims against Postmates as part of a class-action settlement. Attached as Exhibit B
15
     is a true and correct copy of that letter.
16
             12.     Throughout the pendency of this action, and for months beforehand, Petitioners’
17
     counsel have repeatedly offered to meet and confer with Postmates’s counsel regarding any
18
     Petitioner who Postmates contends never signed an arbitration agreement with Postmates.
19
             13.     Two of Postmates’s outside lawyers at Gibson Dunn, James Fogelman and Theane
20
     Evangelis, also are counsel for DoorDash, Inc. in a similar action in this District, brought by
21
     Petitioners’ counsel on behalf of thousands of DoorDash couriers seeking to compel DoorDash to
22
     arbitrate their misclassification claims. See Pet. Compel Arbitration, Abernathy v. DoorDash, Inc.,
23
     No. 3:19-cv-07545-WHA (Nov. 15, 2019), ECF. No. 1. In connection with that case, DoorDash
24
     initially argued that “15-20% or more” of petitioners never signed an arbitration agreement with
25
     DoorDash. After the Court ordered DoorDash to search its records for email addresses and other
26
     data points provided by Petitioners’ counsel—even though Petitioners’ counsel had provided that
27

28
                                                 3
                                 DECLARATION OF WARREN POSTMAN
                                     CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 264 Filed 12/18/19 Page 5 of 6




 1   information months earlier—DoorDash located 97% of those petitioners in its records within a

 2   matter of a few days. That was before Petitioners’ counsel provided supplemental information to

 3   help DoorDash identify the remaining 3%.

 4          14.     Despite knowing that Petitioners’ counsel is capable of assisting Postmates in

 5   locating a very high percentage of Petitioners in its records, Mr. Fogelman did not offer to meet

 6   and confer with Petitioners’ counsel before representing to AAA and this Court that 1,299

 7   Petitioners “indisputably have no claims.” Resp. at 3.

 8          15.     Postmates appears to have searched its records only for Petitioners’ first and last

 9   names, rather than running searches using Petitioners’ email addresses, phone numbers, and other

10   data points that Petitioners have provided and that Postmates has had in its possession for many

11   months. See Decl. of Dhananjay Manthripragada ¶ 32, Dkt. No. 262-1 (“Postmates cannot

12   guarantee that each overlapping name corresponds to the same person, but that so many names

13   match raises questions about who actually represents these individuals”). We asked Mr. Fogelman

14   to identify the data points Postmates used to conduct its search, so that we can supplement that

15   information, but neither Mr. Fogelman nor any of Postmates’s other outside lawyers ever explained

16   how Postmates conducted its search.

17          16.     Although Postmates should not be allowed to introduce new factual arguments in

18   the context of a contempt motion, Petitioners’ counsel remains willing to engage in a good faith

19   meet-and-confer process regarding any Petitioners who Postmates contends should not proceed

20   with arbitration. Given the perfunctory nature of Postmates’s search, Petitioners’ counsel believes

21   that Postmates’s lists of Petitioners who supposedly “have no claims,” Resp. at 3, are unreliable at

22   best and should not be credited, particularly in the context of a contempt motion. But if Postmates

23   established to the satisfaction of Petitioners’ counsel that any Petitioner did not have a valid claim

24   or a basis to seek arbitration, counsel would withdraw that Petitioner’s claim.

25          17.     In our experience representing large numbers of gig-economy workers bringing

26   misclassification claims, it is not uncommon for some workers to retain multiple law firms to bring

27   the same or related claims. When Keller Lenkner learns that a client has retained another law firm

28
                                                4
                                DECLARATION OF WARREN POSTMAN
                                    CASE NO. 4:19-cv-03042-SBA
      Case 4:19-cv-03042-SBA Document 264 Filed 12/18/19 Page 6 of 6




 1   to bring the same claim, we consult with the client and coordinate with co-counsel to determine

 2   how best to manage the client’s litigation. Each Petitioner has retained Keller Lenkner to bring

 3   misclassification claims against Postmates. As we have noted before, see, e.g., Petitioners’ Reply

 4   Supp. Mot. Compel at 10, Dkt. No. 202, Petitioners’ counsel would be happy to provide this Court

 5   with any engagement letters it may wish to review in camera.

 6             18.    On November 27, 2019, during a meet and confer between Petitioners’ counsel and

 7   Postmates’s counsel regarding their respective motions, Postmates’s counsel suggested that

 8   Postmates was planning to file a motion to stay this Court’s Order, and counsel proposed that

 9   Petitioners delay the filing of their contempt motion to coincide with Postmates’s filing of its

10   motion to stay, and that the parties both file their motions on December 2, 2019.

11             I affirm that the foregoing is true under penalty of perjury under the laws of the United

12   States.

13             Signed on December 18, 2019 in Chicago, Illinois
14

15                                                         /s/ Warren Postman
                                                           Warren Postman
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
                                 DECLARATION OF WARREN POSTMAN
                                     CASE NO. 4:19-cv-03042-SBA
